DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 3/15/22.  Claim 5 is cancelled; claims 1, 6 are amended; claims 21-33 are added.  Claims 1-4, 6, 19-33 are pending.  

Election/Restrictions
2.	Newly submitted claims 26-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: apparatus can be made by another and materially different process, wherein embedded magnets are attached in a substantially different manner. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-33 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Paperno (US Pub. No. 2019/0255451) in view of Beaulieu et al. (US Pub. No. 2007/0209543) and further in view of Huack (US Pub. No. 2020/0215423). 
Id. It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114.   
Paperno further teaches wherein each of the first connector and the second connectors 130 comprises one or more magnets 185 that enable attaching the first connector and the second connector to a ferromagnetic surface (paragraph [0097]; Fig. 17B). Paperno does not expressly wherein the magnet is embedded into the connector. However, Beaulieu et al., directed to the analogous art of magnetic track assemblies, teaches such features as embedding a magnet 240 within a track connector 280 (paragraph [0049]). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to embed the magnet within the connector. By covering the magnet within the connector is reduces the possibility of damaging or de-magnetizing the magnet. Moreover, it provides a clean, aesthetically pleasing appearance to the connector. The proposed modification is considered to have a reasonable 
Lastly, Paperno teaches wherein the connectors are integrally formed (via molding – Abstract; Fig.’s 3A-4A), but does not expressly teach wherein the first and second connectors are 3D-printed. However, Huack directed to the analogous art of toy track assemblies, teaches such features as utilizing 3D printed parts for a magnetic track assembly is known in the art (paragraphs [0059], [0061]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize 3D printing for the construction technique of the connectors. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here the predictable result is convenient formation of the connectors. 3D printing allows individuals to produce components at the convenience of their home, which is not as possible compared to molding parts. The proposed modification is considered to have a reasonable expectation of success as Huack also teaches embedding magnets within the 3D formed parts (paragraphs [0045], [0060]). 
With respect to claim 22, Paperno (as modified by Huack’s 3-D printing – motivation to combine is the same as stated above) teaches in an alternate embodiment a first end of the track segment comprises a first half of a locking mechanism 657b and the first 3D-printed connector 130 comprises a second half of the locking mechanism 657a that mates with the first half of the locking mechanism to lock the first 3D-printed connector to the track segment (Fig. 16E; paragraph [0095]). One ordinary skill in the art would have found it obvious to add this locking feature to the first and second ends of the track and first and second connectors cited See also paragraph [0095] – “more securely couple together the straight track segment 110 with the connector 130”). Such modification is reasonably achieved as it does not affect the magnetic attraction of the connectors to the ferromagnetic surface. 

5.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Paperno (US Pub. No. 2019/0255451) in view of Beaulieu et al. (US Pub. No. 2007/0209543) in view of Huack (US Pub. No. 2020/0215423) and even further in view of Chesser et al. (US Pub. No. 2015/0298018).
With respect to claim 23, Paperno teaches wherein the first half of the locking mechanism is a lock hole 657b and the second half of the locking mechanism is a lock protrusion 657a that fits at least partially inside of the lock hole (paragraph [0095]). Admittedly, Paperno utilizes a hole on the bottom surface of the track, as opposed to a depression, and therefore does not expressly disclose a locking depression such that the protrusion is biased against the lock depression. However, Chesser et al, directed to modular construction systems (Abstract), teaches such features as a protrusion being biased against a depression to provide a lock is known in the art (paragraphs [0021], [0025], [0028]). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to substitute the locking mechanism of Paperno with that taught by Chesser et al. Per KSR, Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to . 
6.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Paperno (US Pub. No. 2019/0255451) in view of Beaulieu et al. (US Pub. No. 2007/0209543) in view of Huack (US Pub. No. 2020/0215423) and even further in view of Hunts, Jr (US Pat. No. 9,956,493).
With respect to claim 25, Paperno in view of Beaulieu et al. and Huack, as set forth above, teaches wherein the magnets are embedded in the first and second 3D-printed connectors (motivation to combine Huack is the same as stated above), but does not discuss the polarity of these magnets in the first and second connectors. Examiner cites to Hunts, Jr, directed to rolling object modular assemblies, for its teaching of utilizing a first magnet in a first magnetic connector (“magnetic connector pieces”) has an opposite polarity to a second magnet in a second magnetic connector, such that the second connector is attracted to another first connector, which is attached to a second track segment (column 5, lines 43-67; column 6, lines 6-44; Fig. 20). Hence, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate opposite polarity magnets to provide a magnetic attraction between the magnetic connectors. Per KSR, Exemplary rationales that may support a conclusion of obviousness include: (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here, Hunts, Jr. teaches wherein the magnetic connectors can be used to form different three dimensional supporting structures that support the track (column 5, lines 44-67). For example, “building” shaped support structures could be . 
Allowable Subject Matter
s 1-4, 6, 19-20 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711